The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2014

                                       No. 04-13-00769-CR

                                     Juan Boaerge RIVERA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the Criminal District Court 4, Tarrant County, Texas
                                  Trial Court No. 1197727D
                        The Honorable Michael Thomas, Judge Presiding


                                          ORDER
        The appellant’s brief was originally due to be filed on December 4, 2013. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to January 6, 2014. On January 8, 2014, the appellant filed a motion requesting an
additional extension of time to file the brief until February 5, 2014, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by February
5, 2014.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court